Mr. Justice Yantis delivered the opinion of the court: Claimant was employed with his mule in construction work on State Aid Boute 7-14. While so working, the mule was struck by a truck, operated by an employee of the State of Illinois, and died as a result of such injuries. An award is sought in the sum of One Hundred Fifty Dollars ($150.00). The claim is based upon the negligence of the driver of the State truck. No government is liable for the negligence of its employees in the absence of a Statute making it liable for such riegligence. Minear vs. State Board of Agriculture, 259 Ill. 549; Braun vs. State, 6 C. C. R. 104; Sapp vs. State, 7 C. C. R. 90. Illinois has no such Statute. If the loss complained of was caused by the negligence of the driyer of the truck, claimant’s remedy is against the driver and not against the State. Cooney vs. Town of Hartland, 95 Ill. 516. The claim is denied and cause dismissed.